I concur in the result reached by WOODSON, C.J., and deem it proper to present the reasons for my position.
Some connecting-carrier cases are cited by appellant. Such cases are not in point. In each of them suit is brought by a party to a contract against the other party to the contract, either for breach of the same or to enjoin its infraction. The defendants in this case are not bound nor affected by any contract obligation between the plaintiff and the Shaw Transfer Company, for whom the Terminal Company was attempting to establish a monopoly of the taxicab business.
In the Wiggins Ferry Company Cases it was held simply that the railroad company affected had the right to deliver freight to the Ferry Company for a continuous passage to destination. [Wiggins Ferry Company v. C.  A. Ry. Co., 73 Mo. 389, 128 Mo. 224.]
In the Home Telephone Company Case, 236 Mo. 114, it was held that the two telephone lines operating in different fields could connect their line so as to transmit messages over the lines of both. It was held by this court that the effect was not to create a monopoly, but to afford competition. The Telephone Company and the Ferry Company cases, in fact and in principle, are unlike the case under consideration.
In the present case the plaintiff discharged its passengers in its depot and had nothing further to do with them except to provide for their safe and expeditious exit from the premises. The plaintiff seeks to enjoin defendant's from standing their cabs on the Plaza for *Page 512 
the purpose of receiving passengers, claiming that the space was private property.
The plaza was laid out across the front of the station — a wide thoroughfare — to afford opportunity to passengers arriving or departing to secure the most convenient means of exit and entrance. The fact that the company owned the ground at the time it was laid out and did not dedicate it to public use is of no significance; everybody was invited to use it as a public thoroughfare. Passengers arriving and departing on trains were invited to come and go in any kind of conveyance most convenient for the purpose. A passenger had the right to drive up to the front of the depot in his own conveyance or in a hired one; and a right to use his own conveyance, or a hired one, at that point to go away from the station. The taxicab drivers, as carriers, and as servants of the passengers, had the right to come there for the purpose of discharging passengers and of receiving passengers arriving on the railroad. The Terminal Company had no right to discriminate nor to interfere with such passengers as to what sort of conveyance they should take to get away from the depot, nor what sort of conveyance they should come there in. The plaintiff concedes that principle, yet under the thin guise of regulating the passenger traffic it denies its application.
It is true the Terminal Company had a right to control the use of its property so far as it was used. It allowed the Shaw Transfer Company to erect a stand inside the station, which it could very properly do. It very properly could have permitted only the one transfer company or taxicab company to carry passengers from the station to some destination, for instance another depot, if the passage was entirely over its own land. Here, however, was an attempt to say what particular vehicle a passenger should take to travel the streets of Kansas City. It says to all passengers arriving at the station that they shall take a yellow taxicab, for instance, and shall not take a blue taxicab when *Page 513 
they depart from the station, no matter what their destination. In other words, the patent purpose and effect of the arrangement was to give to the Shaw Transfer Company, for a consideration, a monopoly of the taxicab business in Kansas City. True, this purpose is under color of the right of the plaintiff to control its own property. But that is a mere pretense. There was no interference with the control of its own property, nor with the convenience of passengers arriving, nor with effective handling of plaintiff's business. The entire purpose was to have the passengers take one taxicab line and only one, from that station, and it does not matter under what pretense nor under what color that manifest purpose was attempted to be carried out. The case of Cravens v. Rodgers, 101 Mo. 247, is directly in point and should be followed. I think the judgment should be affirmed.James T. Blair and Ragland, JJ., concur.